UNITED STA'I`ES DISTRICT COURT
FOR 'I`HE DISTRICT OF COLUMBIA

)
UNrrED sTATEs oF AMEmcA )
)
v. ) Criminal No. 08-360 (RCL)
)
PAUL A. sLoucn, ) /W¢ 714 /u,,¢ a,,&/ ¢V¢J
NlcuoLAs A. SLATTEN, )
EvAN s. L!BERTY, and ) /¢¢,,  ,c..,tz,.
DUSTIN L. HEARD, )
) _ 7_£, 4 ,¢z,
Defendants. )   c
 
5('5.~9.7. ¥/?//»7¢
MEMoRANDUM 0P1N1oN

Before the Court is the defendants’ oral motion of 0ctober 25, 2013 to dismiss the
superseding indictment [304] returned against them. The defendants allege that the
government obtained the superseding indictment in violation of Kastigar v. Um'ted States,
406 U.S. 441 (1972), by using the defendants’ compelled statements, or information
derived directly or indirectly from them, to secure the indictment. This Court conducted
a six-day Kcz'stz'gar hearing beginning on December 4, 2013, to determine whether the
government used the defendants’ compelled statements or any evidence derived from
them before the grand jury.

Upon consideration of the testimony presented at the Kastigar hearing, the post
hearing briefs submitted by the government, Gov’t Br., Dec. 30, 2013, ECF No. 372;
Gov’t Reply, Jan. 28, 2014, ECF No. 382, and the defendants, Defs.’ Br., Jan. 17, 2014,
ECF No. 376, the entire record herein, and the applicable law, the Court will DENY
defendants’ motion to dismiss the indictment.

I. BACKGROUND

Both the District Court and the Couit of Appeals for the District of Colunabia
Circuit have previousiy described the factual background of this case. Unired State.s' v.
Slough, 677 F. Supp. 2d ll2, 116-129 (D.D.C. 2009) ("Slouglz F’), vacated, 641 F.3d
544, 555 (D.C. Cir. 2011) ("S[oztgh II"); Slough H, 641 F.3d at 547~»49. Here, the Coui't

. will highlight only the relevant facts and procedural background In 2007, the defendants

all served as security contractors employed by Blacl'
*@Sfif"f@d - S@@ G‘>'~"f eve
341 at 122  
 
 . 'l`hus, any stateineiit by Ridgexvay that _
- is equivalent to saying  Agairz, the
defendants’ theory of Kastz`gar' taint»-~»tlaat Ridgeway’s _ was

shaped by exposure to defendaxzts’ immunized stateznents--shotlld apply the same

regardless of what words Ridgeway used to indicate 'l`he Court
will analyze Ridgetvay’s grandjzxzy testimony accordingly.

me  
  much of Ridgeway’s testimony
does not overlap with the defendahts’ cor;npelled statements and so could not be tainted.
For example, Ridgeway testified that,  
  le

at 63-64. Critically, Slongll’s immunized stateznent has 110 antecedent details -

 ' es

Ridgeway’s additional details do not overlap with Slotigh’s innnunized statement, that
testimony could not be tai.uted. See .S'Iozzgfz II, 641 F.Eld at 550 (oiting No)'!fr I, 910 F.Zd
at 8?2). As the defendants have waived any othex' Ka.s'tz‘.gar objections to Ridgeway’s

testiznoliy beyond those specifically raised in their brief the Couzt lleed not list every

11

point at which Ridgeway’s testimony does not overlap with del`endants’ compelled
statements. See Defs.’ Br. at 15 n.47 (“The Court need not parse the entirety of the rest
of those witnesses’ testiinony, or the testimony of other witnesses, that is not challenged
lierein.").

As an initial matter, the Court must determine whether Ridgeway was exposed to
the defendants’ statements Ridgeway has admitted to reading the statements of
defendants Paul Slough and Nicholas Slatten, so the Couxt finds that Ridgeway was
exposed to those statements Kastigar Hr’ g Tr. 17~»18, 20-21, Dec. 9, 2013 (PM).

As to defendants Dustin Heard and Evan Liberty, however, the evidence
presented by the government leads this Court to conclude that R.idgeway was not exposed
to those statements. Ridgeway’s recollection of whether he has read Heard’s immunized
statement has been inconsistent: in an interview with the prior trial team in 2008,
Ridgeway said he may have read Heard’s statement, Def. App. 27'3, while during this
Court’s Kastigar hearing, Ridgeway did not recall reading any statements of Raven 23
members other than Slough and Slatten. Kastigar‘ Hr’g Tr. 18, 22, Dec. 9, 2013 (PM].
The Court finds that Ridgeway’s lack of any specific recollection of reading Heard’s
statement telling, especially where Ridgeway does specifically recall other statements he
read or news reports he saw about the Nisur Square incident. For example, Ridgeway
recalls reading Slough’s statement on]ine, id. at 20-21, reading Slatten’s statement on
paper, id. at 17-18, and seeing news reports on YouTube about M4 ammunition
magazines and M203 grenade casings with Evan Liberty’s name written on them that
were left at Nisur Square, id. at 32. Thus, as to Heard’s statement, the Court finds by a

preponderance of the evidence that Ridgeway was not exposed to Heard’s immunized

12

statement and is therefore untainted with respect to Heard under Kastz'gar. As to
defendant Evan Liberty, the defendants argue that since Ridgeway read an online news
article that posted Slough’s immunized statement, Ridgeway likely also read other online
news articles that quoted Evan Liberty’s immunized staternent. Such speculation is
insufficient to show that exposure exists for Kastfgar purposes. See Sloztgl: II, 641 F.3d
at 551 ("[T]he defendant bears the burden of laying ‘a firm foundation resting on more
than suspicion that proffered evidence was tainted by exposure to immunized
testiinony."’) (quoting North H, 920 F.Zd at 949 & n.9) (internal quotation marks
oniitted). Again, the Court finds Ridgeway’s lack of any recollection of reading
Libeity’s statement telling, especially when he does recall seeing a news story on
YouTube that mentioned ammunition magazines and grenade casings with Liberty’s
name on them left at the scene. Kastc`gar Hr’g Tr. 32, Dec. 9, 2013 (PM). Thus, the
Court also finds by a preponderance of the evidence with respect to Liberty that
Ridgeway was not exposed to Liberty’s statement and is therefore untainted under
Kastz`gar,

Whiie the Court finds that Ridgeway was exposed to Slatten’s statement, as
Ridgeway admitted to reading it, id. at 17-18, the Court aiso finds that Slatten has waived
his Kastigar' defense with respect to Ridgeway. At this Court’s Kastigar hearing,
Ridgeway testified that before he and Slatten turned in their written statements at the
embassy, they were standing outside in a courtyard and read each other’s statements. Id.;
see also Def. App. 272 (interview notes of FBI Special Agent Carolyn Murphy from
October 30, 2008 indicating that Ridgeway and Slatten exchanged statements to ensure

that they made sense prior to walking over to the ernbassy). This Court credits

£3

Ridgeway’s testiinony. Ridgeway further testified that Slatteix’s disclosure of his
stateznent to Ridge\vay was voluntas:y: 110 one told or forced Slatteii to sltare his
iummnized statement \vitii Ridgeway. Kasiz'gnr Hr’g Tr. 18, Dec.. 9, 2013 (PM)_
Sletten’s voluntary act of Sflaz‘ing his stateineizt \vith Ridgewey Waii'es his Fiftll
Arneildixietit claim under Kasligar with respect to Ridgeway. See U:)z`recf S!at' Hg=‘e f

 

Gov’t App. 1342 at 79.

Ridg='=wey’s *@S*im<>n>' here dee'ibes 
 - 14 et 77~""9» Ff'<>“l °<>1“€>“»

Ridgeway’s testixnony again does no$ overlap with the defeudau£s’ compelled Sta.tements:

Ridgeway includes additional non-overlapping details, namely _

.____i..,,,..............,........___
2 

15

_. Id. at 78-~?9. Furth.e:; Ridgeway also has an independent and untainted
basis for his testilnolay since he again linked his testimony about the-

m ve &111~31»@»~»»&f* 

 

outer App. 342 as 83_

nw  of Ridg@»»a»»s 
 ~ m

Agailz, Ridgexvay’s testimony izlcludes additional details beyond those given in the

def`endants’ innmmized statements and therefore does not overiap with them: rlone of the

def`endants’ innnnnized statements mention  , and none of
 ~ S@@ G<>v‘f AL>p.

J. at 5~20. AS Ridgeway’s statement does not overlap with the def`endants’ immunized
statexnents, Ridgeway’s tesn`lnony cannot be tainted txnder Kastigar. Ridgeway‘s

perception of events also provides an independent and \uztainted basis for his testimony

as his statement about_ occurs as a part of his description of what

he xvimessed dm'mg the Nisur Sqlzare incident Therefore, the Colu“t i“znds this testimony

16

zmtainted by a preponderance of the evidence.

Next, the Comf tunis to pages 90-91 of R.idgeway’s grand jury testilnc)xxy:

G"s Mdi“l¥ *@S*im<>v>f»  

governrnent, the Court finds Ridgeway’s testimony on pages 90~91, 99»-100, and 108~09

fe be unfeinf==d~ 111 each case  

_~ - the C@“H conclude that Rida@w@y

has an independent basis for his testimony, namely his firsthand perception of the Nisur
Square incident. "Where two independent sources of evidenee, one tainted and one not,
are possible antecedents of particular testimony, the tainted source’s presence doesn’t
ipso facto establish taint. (Moreover, a witness’s testimony need not have any exterior
antecedent, i.e. any precursor other than the witn.ess’s perceptions of what liappened.)”
Slough II, 641 F.Bd at 55!. Irnplicitly, accepting the defendants’ theory of Ridgeway’s
exposure and taint under Kastigar' would require the Court to find that Ridgeway’s
original statement to DSS was truthful and that his testimony before the grand jury and
before this Couxt was untruthful.

Ultimately, the Court’s determination rests on its assessment of Ridgeway’s
credibility as a witness. Ridgeway testified before this Court’s Kastigar' hearing for over
a day. See Kastigar‘ Hr’ g Tr. Dec. 9, 2013 (PM); Kasfigar Hr’ g Tr. Dec. ll, 2013 (AM);
Kastigar Hr’g Tr. Dec. ll, 2013 (PM), The defendants had ample opportunity to
question Ridgeway about his exposure to their immunized statements and about how and
why he repudiated his earlier statements  In
observing Ridgeway during the Kastt`gczr hearing, this Court found Ridgeway credible
On that basis, the Court also credits Ridgeway’s testimony before the grand jury. Thus
the Court finds by a preponderance of the evidence that Ridgeway’s testimony was

untainted because he had an independent basis for his testimony

20

whether the defendants’ actions were a reasonable response to a threat to the convoy: the
government maintains the defendants’ shots were unprovolv’fAPP-J-"/'» 11» 15»19”
2f1  

_. Ia’. at 19. The government previously conceded that the Court must

treat these written sworn statements as compelled under Garrity v. New Jersey, 385 U.S.
493 (!967). Sloz¢glz II, 641 F.3d at 548. Subsequently, the Septe1nber 18 statements were
leaked to the media. Id. Multiple news sources quoted the September l8 statements,
including the defendants’ statements, and one news source posted a full copy of
defendant Paul Slough’s statement online. Ia’. at 548~49. In light of the substantial
media attention in both the United States and Iraq focused on the Nisur Square incident,
several of the government’s witnesses were exposed to the defendants’ compelled
statements.

The defendants moved to dismiss the original indictment under Kastigar. After a

'I`lie Coint concludes by a preponderance of the e‘.fiderice that the ciiai!enged
portions of Ridgeway’s testilnony were tnztaiixted because the testiznony did not overlap
with the defendants’ compelled statements and because Ridgeway's firsthand perception
of events provided an independent basis for his testimony

B. Tlce C‘ourt Finds that Cr)louel Boslego Did Not Skape Iz'is Teslirnar:jt l
_

Det`eiidant’s second claim of Kastigar en'or is tlaat Col. David Boslego, an army

investigator who arrived at Nisv.i' Sqnare shortly after the incident, presented tainted

t@sim@»y lt s»@@iteli»» the
defendants object to Col. Boslego’s testimony 
 . 't`lie defendants allege that C.oi. Boslego’s

testiinoizy was taiazted under Ka.s‘tigar‘ either directly tlu'otigll Bosiego’s own exposure to
the det`endants’ iinnntnized stateznents or indirectly through tainted questions by the
original trial team. After examining the evidence and Col. Boslego’s testiniony, the
Cotut finds tiiat Col. Bos!ego’s testimony was not tainted either directly or indirect}y.

in their witten immunized statenieiits given to DSS, both defendants Sloug,h and

Heard  In his immunized stateinent, defendant Sioilgll stated .

Gov’t App. J at 7.

Izz his innnunized statexneiit, Dustin Heai'd stated _

21

 

Gov’t App. 3 at 19.

Defe»dae  ad wheel
__ Gov’t App. J. at 9»-16.

Tuming to the defeudants’ argument that Col. Boslego was tainted by direct

exposure to the det`endants’ irmnuzxized statexnerats, the Court finds that Col. Boslego’s
testimony was not tainted. As above, the govemuaent may show that a \vitness is
untainted by sltowixlg the witness was not exposed to the immunized statements, that the
\vimess’s testirnoxzy xvas meuxorialized prior to exposure, that the Witness‘s testimony
does not overlap with tire content of the immunized statements, or that the witness has an
independent and untainted source for the testinloxay. As a preliminary matter, the Court

finds that Co§. Boslego’s testinxorry does not overlap with Slatterr’s or Libezty’s

cornpeiled siaternetats as lteitizez' Slatten nor Liberty 

Cozlseqtrently, Col. Boslego’s testimony could not be tainted vvitlr respect to Slatten or
Liberty.

The govem;nent’s proffered evidence ftlztlxer shows tilat Col. B; w'- af 80 - Th@f@f@r@» any
testimony Col. Bosiego offered concerning _ could not possibly

overlap with Slough’s immunized statement and could not be tainted

23

S@<=Ond» with 1'@81>@@* w Sl@“sh’$ _
and Heard’s  , Col. Bosiego’s testimony still

does not overlap with the defendants’ compelled staternents. Col. Boslego -

_- S@@» €-a-» GO“’* APP- 323 at 1942

 
->; fd~ at 39~4°  
!>; fl-
B<>Sl@a@ merely  
_- '1`<> be sure _
 , but Kasrt`gar is not a guarantee

that the government’s witnesses will not offer testimony inconsistent With, or harmful to,
the det`endarits’ claims  Kasrt`gar merely guarantees that neither the
government nor its witnesses shaii make any use of the defendants’ compelled
statements, and the government has ably shown that Col. Boslego did not do so.

With respect to the defendants’ claims that Col. Boslego’s testimony m

  was tainted, the Cout“t applies the saine analysis as above to

find that Col. Boslego was not directly exposed to, and made no use of, the defendants’

24

compelled statements Again, defendants’ speculative allegations that Col. Bosiego was
exposed to their statements do not present the “firin foundation resting on more than
suspicion" that Col. Boslego’s testimony could be tainted See Slough II, 641 F.3d at 551
(quoting Norrh II, 920 F.2d at 949 & n.9)). Further, Col. Boslego’s testimony concerning

_ does not overlap with the defendants’ compelled statements

Defendants’ object to five elements of Col. Boslego’s testimony concerning -

_» GO‘/’f APP- 323 at ¥6~19'» -

_, id. at 34. The defendants’ compelled statements spoke to none of these
issues, so Col. Boslego’s testimony concerning these subjects does not overlap with the
defendants’ compelled statements and could not be tainted. Again, the defendants

misunderstand the nature of Boslego’s testimony and the protection granted by Kastz`gar.

Boslego did not testify as to 
IHS*@&€*» he offered  
_-»-~subj ects that the defendants never addressed in their compelled
Staf@m@f“s» T<> be S"f@»  
_, but Kastz'gar merely guarantees that the government and its

witnesses shall make no use of the defendants’ compelled statements The Court finds by

a preponderance of the evidence that Col. Boslego did not do so.

25

Defendants also argue that Col. Boslego’s testimony may be indirectly tainted
through the original prosecutors’ questions to him. Under this theoiy, the defendants
contend that the original prosecutors were only motivated to ask about -
_ due to their exposure to the defendants’ compelled statements. Dels.’
Br. 41-43, 49. The defendants fail to recognize, however, that the original prosecutors
encountered both these issues prior to their initial exposure to the defendants’ immunized
statements Gov’t Reply 14~15. Further, the Kasrigar should not bar prosecutors from
questioning witnesses about any issue so long as the prosecutors inevitably would have
done so if not exposed to a defendant’s immunized statement See Slough II, 641 F.3d at
552 (“Irnmunity, properly constiued, ‘leaves the witness and the Federal Governmerzr in

5

substantially the same position as if the witness had claimed his privilege To preserve
that symmetry, obviously courts cannot bar the government from use of evidence that it
would have obtained in the absence of the immunized statement." (quoting Kastigar 406
U.S. at 458~59) (citations omitted)). Given that the government had to prove probable
cause that the defendants didn’t act in self-defense in order to secure the indictment, see
18 U.S.C. § 1112, it is obvious that the government would have investigated any potential
claim of self-defense the defendants might raise. Any investigation of the Nisur Square
incident, given its circurnstances, would include examining the possibility of-
_. See Slongh II, 641 F.3d at 552 ("Indeed, when armed guards
shoot a number of people in a orowd, it doesn’t take Hercule Poirot to start wondering
what the crowd was doing.").

Lastly, the defendants argue that Col. Boslego was motivated to testify by his

exposure to the defendants’ compelled statements 'I`o the extent the Court finds Col.

26

Boslego was not exposed to the defendants’ compelled statements, see snpra, Col.
Boslego could not have been motivated to testify by exposure to the compelled
statements Further, the Court also finds that, even if Col. Boslego were exposed to the
defendants’ compelled statements, he still would given the same testimony See Gov’t
Reply 18 (noting that the FBI originally contacted Boslego and asked him testify-as
opposed to Col. Boslego contacting the FBI-and that Boslego said he absolutely would
testify regardless of what he saw in the media about the case).

C. The Court Finds that the Government Proved that the Surr¢rrtary of Iraqi
Witness Testc'ncr)ny Read' to the G’rand Jury Was Untainted

The defendants next argue that the government failed to show that the testimony
of eight Iraqi witnesses that the government summarized for the grand jury was not
tainted. The defendants contend that the testimony of another Iraqi witness, Mohammed
Al~Kinani, shows that the eight challenged witnesses were likely tainted. Defs.’ Br. 64-
66. Specitically, the defendants allege that Col. Faris, the official in charge of the Iraqi
investigation of the Nisur Square incident and the liaison between the American
prosecutors and the Iraqi witnesses, tainted the eight challenged witnesses by exposing
them to the defendants’ compelled statements. Id. at 62-66. The government’s witnesses
acknowledged that Col. Faris was tainted by exposure to the defendants’ statements
Kastigar Hr’g Tr. 52, Dec. 12, 2013 (AM). At the Kastt`gar hearing, the defendants
questioned Mr. Al-Kinani about an incident in November 2012 in which Col. Faris
contacted "Al-Kinani at his home in Michigan and encouraged [him] to solicit a payment
of at least $200,000 from Blackwater" in exchange for not testifying. Def. Br. 64; Def.

App. 55~56; Kastz`gar Hr’g Tr. 6-12, Dec. 4, 2013 (PM). According to Al-Kinani, Faris

27

also said that he had spoken with other iraqi witnesses who would agree not to testify in
exchange for money and insinuated that he had influence over some iraqi witnesses Def.
App. 56. In light of Al-Kinani’s testimony, the defendants’ argue that Col. Faris must
have tainted the other iraqi witnesses and that the government’s failure to confront Col.
F aris on this issue demonstrates the failure of the government’s filter process.

Both of defendants’ arguments fail, liowever. As the government noted in its
reply brief the filter and testimonial interviews for the eight challenged Iraqi witnesses
all took place on or prior to July 12, 2012, while the phone call from Col. Faris to Al-
Kinani only occurred in November 2012. Gov’t Reply 30. Thus, all eight witnesses’
testimony was "canned" prior to that incident and any possible taint that could have
occurred at that time. Moreover, the government filter team asked each witness about
any conversations he may have had regarding the Nisur Square incident. Id. at 23~»24.
Obviously, this would include conversations the challenged witnesses had with Col.
Faris, if any, and the filter team followed up with other questions as appropriate if a
witness mentioned any conversations with Col. Faris about the incident. Kastigar
Hearing Tr. 7!-72, Dec. 12, 2013 (PM). The govermnent’s filter interviews of Iraqi
witnesses-not limited solely to the eight the defendants challenge here-successfully
identified several witnesses who had spoken with Col. Faris or attorney Susan Burke}
about the events at Nisur Square. Gov’t Reply 24 & n.24. Ultimately, the defendants’
argument that Col. Faris must have tainted the eight challenged witnesses is purely
speculative.

The defendants also argue that the similarity of some Iraqi statements to the Iraqi

3 Susan Burke represented 68 Iraqis in a settlement with Blackwater that compensated for injuries or deaths
of famify members due to Blackwater violence in Iraq. Susan L. Bur)'ce, Burke PLLC,
http://'buri406 U.S. 441, 453 (1972). Use and derivative use
immunity places "‘the witness and the Federal Governinent in substantially the same
position as if the witness had claimed his privilege."’ Id. at 458-59 (quoting Murphy v.
Wateiji“oizt Conim ’)2 ofN. Y. Harbor, 378 U.S. 52, 79 (1964)).

If the govermnent later wishes to prosecute one previously granted use and
derivative use immunity for the conduct underlying the immunized testimony, it "must
prove, by a preponderance of the evidence, that ‘ail of the evidence it proposes to use was
derived from legitimate independent sources."’ Slough II, 64l F.Bd at 550 (quoting
Um`ted States v. North, 910 F.Zd 843, 854 (D.C. Cir. 1990) ("North I"), withdrawn and
superseded in part on other grounds, Urzired States v. North, 920 F.Zd 940, 94l (D.C.
Cir. 1990) ("Noi'th II”)). This is to say that the government must show that it has not
made any use of the immunized testimony-»»~that the testimony of the government’s
witnesses has not "been shaped, altered, or affected by [exposure to] the immunized

testimony." North I,, 910 F.Zd at 863. The government may shoulder this burden through

 . Defs.’ Br. 82; Gov’t Reply 43-44. lnstead, the government

mistakenly asserted during its summary of the evidence against Slatten that-

Gov’t App. 13121 at 22. There is no Kastz'gar error, however, with respect to Skinner:
Skinner cannot have used Slatten’s statement in his testimony in violation of Kasrz`gar if
Skinner never gave any testimony against Slatten. Further, the government’s mistaken
statement about Skinner’s testimony is not error under Kastigar. Kastigar prohibits use
of a defendant’s compefled statement, but a prosecutor’s erroneous summary before the
grand jury of which witnesses testified against the defendant is not use of the defendant’s
compelled statement. Thus, the Court applies the harmless error standard to the
governznent’s mistaken statement about Skinner’s testimony during its summary of
evidence for the grand jury. The government repeatedly instructed the grand jurors that
the suinmary was not evidence and that their recollection of the evidence controlled. Ia’.
at 14, 37, 64. The Court presumes that the grand jury properly followed the instructions,
see Marshal! v. Lorzberger, 459 U.S. 422, 428 n.o (1983), and therefore concludes that
inclusion of the mistaken statement about Skinner’s testimony is merely cumulative and
not prejudicial The Court therefore concludes that the government’s mistaken statement
about Skinner’s testimony in its summary of evidence concerning Slatten was harmless
error.
IV. CONCLUSION

The Court finds it disturbing that it has taken seven years of hard-fought litigation
to finally reach the June trial date set in this case. If the Departrnent of State and

Diplomatic Security Service had tried deliberately to sabotage this prosecution, they

41

could hardly have done a better job. it is incredible the way these defendants were
coerced into making statements to DSS agents. The impropriety of this was well settled
law at the time. Even more egregious, though, was the leaking to the news media of all
the statements given. Yet it appears there has been no investigation of these
circumstances and no one has been heid accountable. Nor is there any reason to think
anyone learned a lesson from this I'iasco or that any steps have been taken to avoid a
repetition

Tlie Court is aware that Congress made a deliberate choice in the Oliver North
case to proceed with immunized testimony, knowing full well from the Independent
Counsei that it might, as it did, make a successful prosecution of Oliver North impossible
because of Kczstigar. See North I, 910 F.Zd at 863 ("Even before the congressional
Iran/Contra committees began taking testimony, the IC recognized this problem in his
memorandum to the committees concerning use immunity: ‘[A]ny grant of use and
derivative use immunity would create serious~»»»and perhaps insurmountablee»~barriers to

333

the prosecution of the immunized witness. (alteration in original)).

Here it does not appear any such analysis was performed lt is unclear to the
Couit whether the DSS or the State Department even had the authority to grant immunity
to the defendants in exchange for their testimony absent approval from the Attorney
General. See 18 U.S.C. § 6004(a) (allowing agencies to grant immunity upon approval
from the Attorney General). Nor is the Court aware if the State Department or DSS
sought any legal advice regarding the decision to grant imrnunity--a decision that was

questionable at best. The injustice done to the alleged victims of this incident by the last

seven years of litigation has been totalty unwarranted The Court requests that the United

42

States Attorney for the District of Columbia request that the inspector General of the
State Department fully investigate and provide a report on this matter.

For the foregoing reasons, the Court finds by a preponderance of the evidence that
neither the government nor its witnesses made any use of the defendants’ immunized
statements before the grand jury or that any such use was harmless beyond a reasonable
doubt. Therefore, the defendants’ oral motion to dismiss the indictment for violations of
Kastigczr will be DENIED.

A separate Order consistent with this Memorandum Opinion shall issue this date.

ROYCE C. LAMBERTH
United States District Judge

Date: March 26, 2014

43

the "use of any techniques" and may "show in any fashion that a witness’s testiinony was
not influenced by the immunized testiinony." North II, 920 F.Zd at 943_ As the
government has charged each defendant individually, even though the charges are ali
presented in a single indictment, the Court must assess the "extent and possible
hannfuiness of [any] taint . . . individually." Slough II, 641 F.3d at 553.

In the simplest cii'cumstance, the government may satisfy the Kastfgar‘
requirement by showing that its witnesses were “never exposed to immunized testimony"
or that the government’s "investigators memorialized (or ‘canned’) a witness’s
testimony" prior to any exposure to the defendant’s immunized statements Slough II,
641 F.3d at 550 (quoting Sfozitgh I, 677 F. Supp. 2d at 132). "But a failure by the
government to make either showing does not end the district court’s inquiry." Id. 'I`he
district court must parse the governrnent’s evidence "witness-by~witness" and, "if
necessary, . , . line-by-line and item-by-item." Norrli I, 910 F.Zd at 872. Ultimateiy, the
Couit must "separate the wheat of the witnesses’ unspoiled memory from the chaff of
fthe defendant’s] immunized testimony." Id. at 862. In other words, a witness’s
testimony is untainted if the government shows that the testimony does not overlap with
the defendant’s immunized statement. Slough H, 641 F.3d at 550. Finally, even if the
witness’s testimony does overlap with the defendant’s compelled statement, the
government may show that the witness has an independent source for the testimony, such
as the witness’s own firsthand perception of events Id. at 55l.

If the government fails to carry its Kasfz'gar burden with respect to any evidence it
has presented to the grand jury, it must show that the failure is harmless beyond a

reasonable doubt North I, 910 F.Zd at 873. It` the evidence is not harmless beyond a

reasonable donbt, the Couit must dismiss the indictznent. Id.
II`I. ANALYSIS

Fox' expedieucy, this Colu't’s Kastz“ga¢‘ hearing focused solely on xvhetliei‘ any
\viiness presented tainted testimony to tl1e grand jui"y. The Conrt will liold another
Kasrégar lieai‘i:lg closer to trial (or during trial) to resolve any remaining Kas!igrzz‘ issues
related to trial witnesses The defendants present four argunleiits that the govennnelll

presented tainted testimony to the grand jnry: tii'st., that government witness Jereniy

Ridgeway shaped his testinioily 
 ; second, flint the govemniezit presented tainted evidence

from Col. I)avid Boslego developed by the original (tainted) trial team _

 ; thiz'd, that the government failed to show that

testimony of lraqi vvimesses sunnnarized for the grand jury was tultais)ted; and t`otn'tii,

have waived all other Kas!igar challenges to the indictment beyond those four
specifically raised in their post-Kastignr-hearing brief Defs.’ Br. 15 11.47. lite
defendants specifically reserve their rights to cliallenge any evidence under Ka,s'rigar at
t:?ial. Ia'. 'l`he C.ontt will address each of defendants’ arguments in tinn.

A. Tbe Courf Firzd.s‘ finn Iereln_y Ridgelvay Dia’ Nof Slzape His Tes!inrou_v l

Tlie defendants argue that Jez'elny Ridgeway ives exposed to the defendants’
immunized statements and shaped his testimony before the grand jtny_

 - 111 *11@# written

i»»mmiz@d  wu w DSS» l
Iu his in;amunized state;nexlt, Paul Siough stated  

 

Gc)\,"t App. J at ?.

I_n his ixnnmnized stat'elnelat, Nicflo!as Slattenl  

Gc)v’f App. J at 11.‘

Iu his immunized statemen.t, Evan Liberty stated _

l 

 

Go\»"t App. J at 15.

In his innnmn'zed staten)ent, Dllstiu Heard stated _

 

Gov’t App. .T at 19-20.

Jeremy Ridge\vay was a fellow member ofRa\»'exi 23 and served as the front tun‘et
g,unner in the fourth vehicle Kasfignz' Hr’g Tr. 24, Dec. 9, 2013 (PM). Initially,
Ridgeway told the DSS investigators that Ravezz 23 did take incoxnizxg f`lre. Gov’t App. H
at 33. On Decexnber 5, 2008, Ridgetvay pleaded guilty before Judge Urbina to one count
of voluntary manslaughter and one count of attempted voiunteuy manslaughter. Plea
Agreexnexzt, United States v. Ridgexvay, N0. 08-¢1‘-341 (RCL) (D.D.C. Dec. 4, 2008), ECF

No. 11; Supex'seding Infoz~lnation, Ridgetvcl[)»’, No. 08~¢:1‘-341 (RCL), ECF No. ll. After

deciding to plead guiity, Ridge\vay changed his Stoiy and told the government that Raven
23 took no incoxniiig fzre. Crov’t App. 842 at 1{)8»-10. ".t`iie defendants contend that
Ridgeway was exposed to their innuunized statements and, in light of pressure t`roxn
prosecutors \vho did not believe Ridgeway’s original statemerlt to DSS, changed his
testinlozly so as to  curiy favor ivith the
prosecutors

Bef`ore trailing to Ridgeway’s exposiu'e to the defeudzuits’ inunmlized statements
and analyzing Ridgeway’s grand jury testiinozx§,»', the Court makes three initial

observations. First, the Cotut finds it curious that the defendants’ arguments in their

post~Kr:stigaz' brief focus exclusively on Ridgeway’s  
  Se@
mere G<>v’f »‘\1>1>» we at 9  >-

- See s'upra_; Gov’t App. B§ZZ at 9. 'I`he Colu‘t concludes this focus on-

! is likely due fe Ridge’~'@>"S _
  refuting his own written statenieiit to I)SS. 'l`he

defendants’ thecny of Kasrz`gar taint for Ridgeway shouid apply regardless of-

_, so the Court will analyze Ridge\vay’s grand jury testixrioiiy

10